Title: To George Washington from Edmund Pendleton, 30 December 1794
From: Pendleton, Edmund
To: Washington, George


        
          Dear Sir
          Virga Decr 30th 1794.
        
        Lest I should suffer the year to expire, & recieve another rap on the knuckles for neglect, I take up the Pen to congratulate your safe return from the Westward, & on your having, as we hope, quelled the spirit of Anarchy & disorder in that quarter, without shedding other blood than what shall be found on a legal trial to have been justly forfeited to the Laws, a circumstance which affords considerable consolation under the enormous expence incurred on the Occasion, which tho’ inevitable, is yet grievous in the present situation of America.
        The Success of Our Army under General Wayne, is also gratulatory affording a fair prospect of Peace in that quarter wth the Indians. I fear a radical peace with those to the Southward, will only be Attained by a similar proceeding. will you permit me, Sir, to suggest a doubt whether the policy of contracting to pay an Annual tribute to neighbouring Indians, be sound, & adapted to the genius & temper of that people—it conveys an Idea of inferiority, which most Nations indeed will take advantage of, but these people, having been in a train of beneficial Plunder upon Us, will only be restrained by their fear of Offending our Government, & not by concessions. The old Counselors will profess to be at Peace & continue to recieve their Annuity, whilst their young men continue their depradations & the others will say they can’t restrain them. A fair and well supplied trade with them, a strict adherence to Treaties on our part, & to require the same on theirs—a fair purchase of their lands when they chuse to sell—a prohibition of all speculations upon them,

either in trade or buying their lands—and occasional presents in their necessity, which they will consider as a bounty, & not view it in the light of the other, as a stipulated price of peace with them, seems to me the true System.
        I hope we are to continue at Peace wth the Nations of Europe, tho’ they shall be mad enough to continue their War: But if the papers retail the truth, is it not strange that the Bermudian Privateers should yet be capturing American Vessels?
        I thank you for the Nankeen cotton seed, wch we planted—it proved a bad season, and but little was produced—we shall trie it again. I[t] had been in culture in the neighbourhood for two or three years—some speak highly, others the contrary, of its comparitive merit with our old sort & we had never tried it. The purpose of saving expence in dying I fear will not suceed as I have seen Garments of it in its natural state, which have a dul, dirty look, unpleasing to the women.
        I have passed my 73d year and find myself fast declining—I am happy in hearing that you and Mrs Washington enjoy perfect health, may it continue, accompanied by every felicity, through many, many returns of the present Anniversary. I am My Dr Sir Yr very Affe & Obt Servt
        
          Edmd Pendleton
        
      